Motion to amend remittitur granted to the following extent: Return of remittitur requested and, when returned, it will be amended to state that the reports in question were examined by the court to determine whether they contained evidentiary matter and should have been included in the record. The court concluded that such reports merely represented opinions of *793subordinates of the Comptroller and were irrelevant to a decision of the controversy. Otherwise motion is denied. [See 9 N Y 2d 750.]